EXAMINER’S AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Nielson on May 6, 2022.
The application has been amended as follows: 
Replace the claims as follows:
Claim 1. A medical device flexing structure assembly, comprising: 
a multi-core fiber comprising a plurality of cores and a distal end, wherein each of the cores extends from a proximal end to a distal portion of the multi-core fiber; 
a flexing structure comprising at least one slot and a central axis, wherein the flexing structure is configured to bend in response to an external force; and 
an electrode adjacent a distal end of the flexing structure, wherein the electrode comprises a longitudinally extending inner wall and a distal end wall perpendicular to the inner wall, wherein the inner wall and the distal end wall defines a cavity,
wherein each of the plurality of cores comprises a fiber Bragg grating, wherein the distal end of the multi-core fiber is disposed within the cavity and in contact with the distal end wall of the electrode along the central axis, 
wherein the multi-core fiber is held in tension with the electrode;
wherein at least one of the fiber Bragg gratings of the plurality of cores is disposed within the cavity and spaced from the distal end wall of the electrode along the central axis, and
wherein the flexing structure is configured to bend in response to a force imparted on the flexing structure.
Claim 6.	A surgical catheter, comprising: 
	a catheter tip assembly coupled to a distal end of a catheter body, wherein the catheter tip assembly comprises a catheter tip, a flexing structure and a multi-core fiber,
	wherein the catheter tip comprises a longitudinally extending inner wall and a distal end wall perpendicular to the inner wall, wherein the inner wall and the distal end wall defines a cavity, 
wherein the multi-core fiber comprises a plurality of cores and a distal end, wherein at least one of the plurality of cores comprises a fiber Bragg grating, and
wherein each of the cores of the plurality of cores extends from a proximal end to a distal portion of the multi-core fiber, and
wherein a proximal end of the catheter tip is coupled to a distal end of the flexing structure,
wherein a distal portion of the multi-core fiber passes through an interior portion of the flexing structure,
wherein the distal end of the multi-core fiber is disposed within the cavity of the catheter tip and the distal end of the multi-core fiber is in contact with the distal end wall of the catheter tip,
wherein the fiber Bragg grating is disposed within the cavity and is spaced from the distal end of the inner wall of the cavity along the central axis, and
wherein the flexing structure is configured to bend in response to a force imparted on the catheter tip. 
Claim 11. A surgical catheter, comprising: 
a catheter tip assembly coupled to a distal end of a catheter body, wherein the catheter tip assembly comprises an electrode, a ferrule, and a multi-core fiber,
wherein the electrode comprises a longitudinally extending inner wall and a distal end wall perpendicular to the inner wall, and 
wherein the multi-core fiber comprises a plurality of cores and a distal end,
wherein each of the plurality of cores extends from a proximal end to a distal portion of the multi-core fiber, 
wherein at least one of the plurality of cores comprises a fiber Bragg grating, and
wherein a proximal end of the electrode is coupled to a distal end of the ferrule,
wherein a distal portion of the multi-core fiber passes through an interior portion of the ferrule, 
wherein the distal end of the multi-core fiber is disposed within the electrode and is in contact with a surface of the distal end wall of the electrode, 
wherein the fiber Bragg grating is disposed within the electrode and is spaced apart from the distal end wall of the electrode, and 
wherein the electrode is configured to bend in response to a force imparted on the catheter tip.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
During the search of the prior art, Schlesinger (U.S. PGPub. No. 2007/0265503), Hindricks et al. (U.S. PGPub. No. 2004/0181138) and Leo et al. (hereinafter ‘Leo ‘144, U.S. PGPub. No. 2008/0294144), Leo et al. (hereinafter ‘Leo ‘049’, U.S. PGPub. No. 2006/0200049), Heimbecher (U.S. PGPub. No. 2014/0364848) were found to be pertinent to the claimed invention. 
Schlesinger was the closest prior art. Schlesinger discloses a catheter comprising a multi-core fiber (fiber bundle 13 in Figs. 7, 8, 12G & 12H) comprising a plurality of cores (fiber cores 14 in Figs. 7 & 8) and a flexing structure (broadly interpreted to be a catheter body 33). 
While Schlesinger is silent as to a plurality of slots along a flexing structure, Hindrick was relied upon to teach the plurality of slots along a shaft to enhance the ability of the device to deflect or bend within a predetermined plane ([0021]). 
Schlesinger further discloses constraining the multi-core fiber at various points including a distal end of the catheter body (fiber 12 are constraining at constraints 30 along lumen 31 as shown in exemplary Figs. 5A & 5B), but fails to disclose an electrode adjacent a distal end of the flexing structure/catheter such that the multi-core fiber is disposed within a cavity of the electrode and in contact with the distal end wall of the electrode. 
Previously cited Heimbecher fails to disclose the multi-core fiber arrangement in contact with the distal wall of the electrode. Similarly, Leo ‘049 fails to disclose the optical fiber comprising fiber Bragg grating (10) in contact with the distal wall of the electrode (electrode 33 in Fig. 14, [0132]). 
While other references disclose optical fibers disposed on an inner surface of the distal end wall of an electrode (Ashton et al., U.S. PGPub. No. 2015/0182279 and Sliwa et al., U.S. PGPub. No. 2012/0265184), the optical fibers are used as optical emitters and receivers for optical spectroscopy. 
Jester et al. (U.S. Pat. No. 9,151,811) discloses providing a removeable optical fiber comprising fiber Bragg gratings adjacent to an ablation electrode for temperature sensing (col. 5, ln. 16-42 & col. 8, ln. 17-28). However, it fails to disclose the specific details of the electrode and how the optical fiber is disposed within a cavity of the electrode and in contact with a distal end wall of the electrode so that the optical fiber is held in tension within the electrode. 
Leo ‘144 is the closest prior art for teaching optical fiber within a catheter for strain sensing. Leo ‘144 teaches the catheter comprising an ablation electrode (144) at a distal end thereof and a plurality of optical fibers (fibers 44) fixed to recesses of the ablation electrode (see Fig. 16). However, Leo ‘144 fails to disclose that the plurality of optical fiber comprises of Fiber Bragg Grating since it defines interferometric gaps for strain sensing of the catheter ([0059]-[0061]) and even though the optical fiber is within the recesses of the ablation electrode, the base of the recesses must be coplanar with the distal end of a strain sensor assembly to maximize the interferometric gaps ([0108]). Leo ‘144 further explains that optical fibers comprises fiber Bragg gratings are affected by temperature changes of the probe which then provides false indication of mechanical strain of the catheter body ([0017]). Therefore, Leo ‘144 teaches away from directly contacting the distal end of the fiber optic comprising at least one fiber Bragg gratings to a distal wall of the electrode especially for strain sensing as disclosed by Schlesinger ([0007]) since any temperature change of the electrode tip (during therapeutic or diagnostic procedures) may provide false indication of mechanical strain of the catheter body.  
Accordingly, the combination of references fails to disclose, teach or suggest in part, “wherein the distal end of the multi-core fiber is disposed within the cavity and in contact with the distal end wall of the electrode along the central axis, wherein the multi-core fiber is held in tension with the electrode; wherein at least one of the fiber Bragg gratings of the plurality of cores is disposed within the cavity and spaced from the distal end wall of the electrode along the central axis…” as required in independent claims 1 and similarly recited in independent claims 6 & 11. 
Claims 2-5 & 21 are allowable as being dependent on independent claim 1. Claims 7, 9-10 are allowable as being dependent on independent claim 10. Claim 12-20 are allowable as being dependent on independent claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/6/2022